Exhibit 10.1

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of
October 9, 2015 by and between Jagged Peak, Inc. a Nevada corporation (the
“Company”), and Paul Demirdjian, an individual (“Executive”), with address at
3000 Bayport Drive, Suite 250, Tampa, Florida 33607.

 

RECITALS

 

A.     This Agreement is entered into in connection with that certain Agreement
and Plan of Merger, dated as of October 9, 2015 (the “Merger Agreement”), by and
between SP Jagged Peak LLC, a Delaware limited liability company and the
Company. All terms not otherwise defined herein shall have the meaning ascribed
to them in the Merger Agreement;

 

B.     The Company provides ecommerce software and related services, including
without limitation supply chain, E-fulfillment, and distributive order
management (such activities, together with all other activities of the Company
and its subsidiaries, as conducted at or prior to the termination of this
Agreement, and any future activities reasonably related thereto which are
contemplated by the Company and/or its subsidiaries at the termination of this
Agreement, as included in written business plans in the possession of and
identified in writing by the Company to Executive at the date of such
termination, are hereinafter referred to as the “Business Activities”);

 

C.     Executive is currently employed by the Company in the position of
President and Chief Executive Officer, and will maintain such position after the
closing of the Merger in accordance with the Merger Agreement, and his ongoing
services are expected to be highly important to the continued successful conduct
of the business; and     

 

D.     The Company desires to employ Executive and Executive desires to be
employed by the Company upon the terms and subject to the terms and conditions
set forth in this Agreement.

 

AGREEMENT

 

In consideration of the premises, the mutual promises, covenants and conditions
herein contained and for other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto intending to be
legally bound hereby agree as follows:

 

Section 1.     Employment. Effective upon the consummation of the Merger, as
contemplated by the Merger Agreement, the Company hereby employs Executive, and
Executive hereby accepts employment with the Company, all upon the terms and
subject to the terms and conditions set forth in this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.     Capacity and Duties. Executive is and shall be employed in the
capacity of President and Chief Executive Officer of the Company and shall have
those duties, responsibilities and authorities that are customarily performed by
officers of Nevada corporations who hold the title of President and Chief
Executive Officer, and such other duties, responsibilities and authorities as
are assigned to him by the board of directors of the Company (the “Board”).
Except as otherwise herein provided or otherwise directed by the Board,
Executive shall devote such of his business time, best efforts and attention as
necessary to promote and advance the business of the Company and its
subsidiaries and to perform diligently and faithfully all the duties,
responsibilities and obligations of Executive to be performed by him under this
Agreement. Executive shall use all proper means in his power to improve,
develop, extend, maintain, advise and promote the Company’s business and to
protect and further the reputation, interests and success of the Company.
Executive’s duties and responsibilities shall include (but are not in any way
restricted to):

 

 

(a)

the general supervision and ongoing management and oversight of all aspects of
the business operations of the Company and its subsidiaries;

 

 

(b)

performing to the best of Executive’s ability and knowledge the duties assigned
to Executive by the Board;

 

 

(c)

acting in the Company’s best interests;

 

 

(d)

providing the Board with prompt and full information and reports as to the
affairs of the Company as the Board may request from time to time so as to keep
the Board fully informed of all material developments in or relevant to the
Company and its affairs; and

 

 

(e)

complying with all laws, regulations, professional standards and codes of
conduct as well as the Company’s Articles and By-laws, the terms of the Merger
Agreement and any resolutions passed by the Board, applicable to the Executive’s
position and the duties assigned to the Executive.

 

Section 2.01.     Prohibited Activities. Without limiting Executive’s duties to
the Company, Executive must not, in the course of his employment (a) accept any
personal benefit, gift, gratuity or favor which is offered to, or given to,
Executive (or any of Executive’s associates or family members) other than in
accordance with the terms and conditions set out in the Company’s Business
Conduct and Ethics Policy (if any); (b) act in conflict with the best interests
of the Company or any of its subsidiaries or the Group corporations; and (c)
continue, expand, accept or commence any other employment or paid or unpaid
consulting positions, without the prior written consent of the Company (as
authorized by the Board).

 

Section 3.     Term of Employment. The initial term of employment of Executive
by the Company pursuant to this Agreement shall be for the period commencing on
the Closing Date (as defined in the Merger Agreement), and terminating on
December 31, 2017, or such earlier date that Executive’s employment is
terminated in accordance with the provisions of this Agreement (the “Employment
Period”).

 

Section 4.     Place of Employment. Executive’s principal place of work shall be
located at the principal offices of the Company in Tampa, Florida.

 

 
2

--------------------------------------------------------------------------------

 

 

Section 5.     Compensation. During the Employment Period, subject to all the
terms and conditions of this Agreement and as compensation for all services to
be rendered by Executive under this Agreement, the Company shall pay to or
provide Executive with the following:

 

5.01     Base Salary. The Company shall compensate Executive during the
Employment Period for his services hereunder with a base annual salary of Three
Hundred Thousand] Dollars (US$300,000), subject to annual increases based upon
satisfactory performance. The base salary shall be payable monthly in arrears on
the last business day of each month (or on such other schedule as the Company
pays its other salaried employees), net of applicable withholding, deductions,
and federal, state and local taxes of any kind required by law to be withheld
with respect to such payment, as salaries are paid generally to other executive
officers of the Company. For the avoidance of doubt, this salary shall be deemed
to accrue from day to day.

 

5.02     Bonus. Executive will be eligible for an annual bonus and/or other
annual incentive compensation (collectively, the “Annual Bonus”) during his
employment, With respect to 2015, Executive will be eligible to receive a bonus
in accordance with Jagged Peak’s bonus plan (the “Existing Bonus Plan”) as in
effect prior to the closing of the Merger; provided however that any provision
in the Existing Bonus Plan that would result in the payment or grant to
Executive of additional shares of Company stock will instead be settled or paid
in the form of cash, based on the then current fair market value of the shares
that would otherwise have been payable (the “2015 Bonus”). With respect to 2016
and subsequent calendar years or portions thereof during Executive’s employment,
an Annual Bonus of up to a maximum of 100% of Base Salary for such calendar year
(the “Maximum Bonus”) based on the schedule included below:

 

ANNUAL EBITDA RESULT

EXCEEDING BASECASE EBITDA

TARGET

Payout: % of Salary

50% or more

 

100%

<50% but at least 30%

 

60%

<30% but at least 5%

 

30%

<5% above annual EBITDA target

 

0%

 

The 2015 Bonus shall be paid in accordance with the Existing Bonus Plan, and the
Annual Bonus for each subsequent calendar year shall be paid on or before
March 31 of the following calendar year or as otherwise provided herein. Bonuses
for calendar years 2016 and later shall be paid 100% in cash.

 

 
3

--------------------------------------------------------------------------------

 

 

5.03     Benefits. Executive will be will be entitled to all rights and benefits
(as now in existence and as they may change in the future) for which he is
eligible and which are provided generally by the Company to its executives under
the terms and conditions of the standard Company benefits, insurance and
compensation plans, including Company’s health and life insurance, 401(k), and
unemployment insurance plans, in accordance with the Company’s current benefit
plan requirements. Executive will be allowed to take paid vacation in accordance
with the Company’s established vacation policy. The Company’s benefit plans will
be, on the whole, comparable to (and no worse than) those of Jagged Peak as of
the date of this Agreement (subject to potential reduction, affecting all
officers and employees, in the event of material adverse changes in business
conditions or financial performance by the Company).

 

5.04     Equity Incentive Plans. Executive will be entitled to participate in
any stock option, stock ownership, any other equity-based or phantom
equity-based incentive plan established from time to time by the Company in a
manner consistent with his position.

 

5.05     Taxes. The payment of any income tax on the salary, bonus (if any)
and/or other payments made by Company to Executive pursuant to this Agreement
shall be Executive’s personal responsibility. Executive shall be solely
responsible for the declaration of his remuneration to the relevant taxation
authorities.

 

5.05     Indemnification. Subject to the limits of applicable law, the Executive
shall be indemnified, as an officer of the Company by the Company to the fullest
extent provided for by the Company in its Articles of Incorporation and by-laws
or in any agreements between, inter alia, the Executive and the Company. The
obligations under this Section 5.05 shall survive the termination of Executive’s
employment with the Company.

 

Section 6.     Adherence to Standards; Review of Performance. Executive shall
comply in all material respects with the written policies, standards, rules and
regulations of the Company from time to time established for all executive
officers of the Company. The Board shall periodically review and evaluate the
performance of Executive under this Agreement with Executive.

 

Section 7.     Expenses. The Company shall reimburse Executive for all
reasonable, ordinary and necessary expenses (including, but not limited to,
automobile and other business travel (which in the case of air travel on flights
of 6 hours or more (or, subject to prior approval in accordance with Group
policy, on shorter flights), shall be in business class) and customer
entertainment expenses) incurred by him in connection with his employment
hereunder in accordance with Company policy; provided, however, Executive shall
render to the Company a complete and accurate accounting of all such expenses in
accordance with the substantiation requirements of Section 274 of the Internal
Revenue Code of 1986, as amended (the “Code”), as a condition precedent to such
reimbursement. Executive shall also receive an expense allowance of up to a
maximum of $1,200 per month (to cover mobile phone charges, tolls, gas for
business travel by car, and home internet connection charges), payable in
accordance with the Company’s payroll policies; Executive acknowledges that such
allowance may constitute taxable income. To the extent any such reimbursement
constitutes Deferred Compensation, the reimbursement will be subject to the
provisions of Treas. Reg. §1.409A-3(i)(1)(iv) promulgated under the Code. For
purposes of this Agreement, the term “Deferred Compensation” means payments or
benefits that would be considered to be provided under a nonqualified deferred
compensation plan as that term is defined in Treas. Reg. §1.409A-1.

 

 
4

--------------------------------------------------------------------------------

 

 

Section 8.     Termination.

 

8.01.     Termination by the Company for Cause or by the Executive without Good
Reason. This Agreement may be terminated by the Company for Cause (as
hereinafter defined) provided that the Company shall give Executive the Notice
of Termination (as hereinafter defined) or by Executive for no reason or for
reasons other than Good Reason (as hereinafter defined) provided that Executive
shall give the Company the Notice of Termination. In each case, the Company
shall pay Executive his Base Salary through the Termination Date (as hereinafter
defined) at the rate in effect at the time the Notice of Termination is given.
Notwithstanding the foregoing, if Executive is terminated with Cause pursuant to
Section 10.02(ii) and, subsequently, charges are dropped, Executive is found not
guilty or otherwise cleared of wrongdoing, before or after trial or following
appeal, then in such event, the Company shall promptly thereupon recommence
payments to Executive (or to his estate in the event of Executive’s death) in
the amount of the compensation described in Section 5 of this Agreement for the
lesser of the then remaining term of the Employment Period or six (6) months.

 

8.02.     Termination other than for Cause or Termination for Good Reason. This
Agreement may be terminated by (i)  Executive for Good Reason by giving not less
than ninety (90) days’ advance written notice (by way of Notice of Termination);
or (ii) the Company without reason or for reasons other than for Cause by giving
not less than thirty (30) days’ advance written notice (by way of Notice of
Termination). In the event of a termination by the Company without reason or for
reasons other than Cause or by Executive for Good Reason, the Company will pay
Executive (i) his Base Salary through the date of such termination, (ii) any
Annual Bonus earned for a calendar year ended on or before the date of such
termination in accordance with the Company’s customary policy with respect to
the payment of the Annual Bonus, and (iii) a lump sum severance amount equal to
the difference between the Base Salary for the actual notice period and six (6)
months’ Base Salary (or the Company may offer to pay a severance amount equal to
six (6) months’ Base Salary in lieu of such notice), in each case less all
applicable deductions, taxes, and withholdings, provided that Executive execute
and deliver up to the Company a general release, in form and substance
reasonably acceptable to the Company, releasing the Company and its affiliates
from all liabilities and from all claims Executive may have against the Company
in connection with Executive’s employment by the Company (except for any accrued
obligations under this Agreement) as consideration for such lump sum payment.
Such payment will be made within ten (10) days following the later of the date
of such termination and the date on which the general release has become
effective and irrevocable.

 

 
5

--------------------------------------------------------------------------------

 

 

8.03     Delay of Certain Termination Payments. If Executive is a Specified
Employee at the Date of Termination, payments of benefits under this Agreement
that constitute Deferred Compensation may not be paid before the date that is
six months after the Date of Termination to the extent required under Treas.
Reg. §1.409A-3(i)(2) or, if earlier, the date of death of Executive. At the end
of the six-month period described in the preceding sentence, amounts that could
not be paid by reason of the limitation in this Section 8.03 shall be paid on
the first day of the seventh month following the Date of Termination. For
purposes of this Section 8.03, (i) the term “Specified Employee” shall be
defined in accordance with Treas. Reg. §1.409A-1(i) (which generally applies
only when the stock of the Company is publicly traded) and such rules as may be
established by the Board or its delegate from time to time, and (ii) the term
“Date of Termination” will in all events be the date on which occurs the
Executive’s “separation from service” as that term is defined in Treas. Reg.
§1.409A-1(h).

 

Section 9.     Termination Obligations. Upon termination of the Executive’s
employment (for any or no reason), the Executive shall (a) resign from all
offices held by him in the Group (as defined herein), and from all other
appointments or offices which he holds as nominee or representative of the Group
(as defined herein), and if he should fail to do so within seven (7) days, the
Company is hereby irrevocably authorized to appoint some person in his name and
on his behalf to sign any documents or do any things necessary or requisite to
give effect to the aforesaid resignation obligations; (b) deliver up to the
Board all correspondences, drawings, documents and other papers and all other
property belonging to the Company and its subsidiaries and related companies
(including any confidential information or Proprietary Information (as defined
herein) which may have been in Executive’s possession or under his control
(including such as may have been made or prepared by or have come into the
possession or under the control of the Executive) and the Executive shall not
without the written consent of the Board retain any copies thereof; and (d) if
so requested by the Company, send to a duly appointed officer of the Board a
signed statement confirming his compliance with Section 9 (b).

 

Section 10.     Definitions. In addition to the words and terms elsewhere
defined in this Agreement, certain capitalized words and terms used in this
Agreement shall have the meanings given to them by the definitions and
descriptions in this Section 10 unless the context or use indicates another or
different meaning or intent, and such definition shall be equally applicable to
both the singular and plural forms of any of the capitalized words and terms
herein defined. The following words and terms are defined terms under this
Agreement:

 

10.01     “Disability” shall mean a physical or mental illness which, in the
judgment of the Company after consultation with the licensed physician attending
Executive, impairs (or will in all likelihood impair) Executive’s ability to
perform his essential job duties under this Agreement for more than ninety (90)
days (whether or not consecutive) in any twelve (12) consecutive months.

 

 
6

--------------------------------------------------------------------------------

 

 

10.02     A termination with “Cause” shall mean a termination of this Agreement
by reason of (i) Executive’s conviction of a felony or any other crime involving
dishonesty, disloyalty or fraud, in all cases whether or not in connection with
or referable to Executive’s employment with the Company; (ii) Executive’s arrest
or indictment of any lesser crime or offense committed (in all cases whether or
not in connection with or referable to Executive’s employment with the Company),
except where such offence, in the reasonable opinion of the Board, does not
affect his position as Executive of the Company; (iii) Executive doing any act
or thing which may bring serious discredit to the Company or any of its
subsidiaries; (iv) Executive’s Disability or death; (v) Executive putting
himself in a position of a serious conflict of interest and failing to inform
the Company, or acting against the interests of the Company; or (vi) a good
faith determination by the Board that Executive (a) failed or refused to
substantially perform his duties with the Company (other than a failure
resulting from Disability), or has engaged in serious or persistent misconduct
in connection with Executive’s employment with the Company, after a written
demand for substantial performance has been delivered to him by the Board, which
demand specifically identifies the manner in which the Board believes he has not
substantially performed his duties and provides a ten (10) day cure period, and
Executive continues to refuse or fails to substantially perform as directed by
the Board through the duration of the cure period; or (b) Executive’s material
breach of any of the covenants set forth in Sections 14, 15 or 18 hereof. No
act, or failure to act, on Executive’s part shall be grounds for termination
with Cause unless he has acted or failed to act with an absence of good faith or
without a reasonable belief that his action or failure to act was in or at least
not opposed to the best interests of the Company.

 

10.03     Good Reason. A termination by Executive for “Good Reason” shall mean
the Company’s material breach of this Agreement, including without limitation a
reduction of Executive’s Base Salary or other benefits (except as part of a
reduction program that comparably affects substantially all company executives)
or a material reduction in the Executive’s duties or authority, which breach is
not cured by the Company within ten (10) days after notice of such breach is
given by Executive.

 

10.04     Non-Compete Period. “Non-Compete Period” shall mean twenty four (24)
months from the date of the termination of Executive’s employment by the Company
for Cause or by Executive without Good Reason.

 

10.05     Notice of Termination. “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated; provided, however, no such purported termination shall
be effective without such Notice of Termination; provided further, however, any
purported termination by the Company or by Executive shall be communicated by a
Notice of Termination to the other party hereto in accordance with Section 12 of
this Agreement.

 

10.06     Termination Date. “Termination Date” shall mean the date specified in
the Notice of Termination provided, however, that if within 30 days after any
Notice of Termination is given the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination, the
Termination Date shall be the date finally determined by either mutual written
agreement of the parties or by the final judgment, order or decree of a court of
competent jurisdiction (the time for appeal therefrom having expired and no
appeal having been taken).

 

 
7

--------------------------------------------------------------------------------

 

 

Section 11. Arbitration. Any controversy, dispute or claim between Executive and
the Company, or its principals, officers, agents, other employees, related or
successor entities relating to the employer-employee relationship shall be
settled by binding arbitration, at the request of either party. The
arbitrability of any controversy, dispute or claim under these arbitration
provisions shall be determined by application of the substantive provisions of
the Federal Arbitration Act (9 U.S.C. sections 1 and 2). Arbitration shall be
the exclusive method for resolving any dispute; provided, however, that either
party may request provisional relief from a court of competent jurisdiction, as
provided in Section 11, below.

 

11.01     Claims to be Arbitrated. The claims which are to be arbitrated under
these arbitration provisions include, but are not limited to claims for wages
and other compensation, claims for breach of contract (express or implied),
claims for violation of public policy, wrongful termination, tort claims, claims
for unlawful discrimination and/or harassment (including, but not limited to,
race, religious creed, color, national origin, ancestry, physical or mental
disability, gender identity or expression, medical condition (cancer-related or
genetic characteristic), marital status, age (over 40), pregnancy, sex or sexual
orientation ) to the extent allowed by law, and claims for violation of any
federal, state, or other government law, statute, regulation, or ordinance,
except for claims for workers’ compensation and unemployment insurance benefits.

 

11.02     Selection of Arbitrator. Executive and the Company shall select an
arbitrator by mutual agreement. If Executive and the Company are unable to agree
on a neutral arbitrator, either party may elect to obtain a list of arbitrators
from the Judicial Arbitration and Mediation Service, the American Arbitration
Association, or any other reputable dispute resolution organization. Executive
and the Company shall alternately strike names from the list, with Executive
striking the first name, until only one name remains. The remaining person shall
be the arbitrator.

 

11.03     Demand Procedure. The demand for arbitration must be in writing and
must be made by the aggrieved party within the statute of limitations period
provided under applicable Florida and/or federal law for the particular claim.
Failure to make a written demand within the applicable statutory period
constitutes a waiver to raise that claim in any forum. Arbitration proceedings
shall be held in Hillsborough County, Florida.

 

11.04     Applicable Law; Discovery. The arbitrator shall apply applicable
Florida and/or federal substantive law to determine issues of liability and
damages regarding all claims to be arbitrated, and shall apply the Federal Rules
of Evidence to the proceeding. The parties shall be entitled to conduct
reasonable discovery, including conducting depositions, requesting documents and
requesting responses to interrogatories and the arbitrator shall have the
authority to determine what constitutes reasonable discovery. The arbitrator
shall hear motions for summary disposition as provided by the Federal Rules of
Civil Procedure.

 

 
8

--------------------------------------------------------------------------------

 

 

11.05     Opinion and Award. Within thirty (30) days following the hearing and
the submission of the matter to the arbitrator, the arbitrator shall issue a
written opinion and award which shall be signed and dated. The arbitrator’s
award shall decide all issues submitted by the parties, and the arbitrator may
not decide any issue not submitted. The arbitrator shall prepare in writing and
provide to the parties a decision and award which includes factual findings and
the reasons upon which the decision is based. The arbitrator shall be permitted
to award only those remedies in law or equity which are requested by the parties
and allowed by law.

 

11.06     No Appeal. The decision of the arbitrator shall be binding and
conclusive on the parties and cannot be reviewed for error of law or legal
reasoning of any kind. Judgment upon the award rendered by the arbitrator may be
entered in any court having proper jurisdiction.

 

11.07     Costs of Arbitration. The cost of the arbitrator and other incidental
costs of arbitration that would not be incurred in a court proceeding shall be
borne by the Company. The parties shall each bear their own costs and attorneys’
fees in any arbitration proceeding, provided however, that the arbitrator shall
have the authority to require either party to pay the costs and attorneys’ fees
of the other party during the arbitration, as is permitted under federal or
state law, as a part of any remedy that may be ordered.

 

11.08     Acknowledgment. Both the Company and Executive understand that by
using arbitration to resolve disputes they are giving up any right that they may
have to a judge or jury trial with regard to all issues concerning
employment.     

 

Section 12.     Notices. For the purposes of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, or by expedited (overnight)
courier with established national reputation, shipping prepaid or billed to
sender, in either case addressed to the respective addresses last given by each
party to the other (provided that all notices to the Company shall be directed
to the attention of the Board with a copy to the Secretary of the Company) or to
such other address as either party may have furnished to the other in writing in
accordance herewith. All notices and communication shall be deemed to have been
received on the date of delivery thereof, on the third business day after the
mailing thereof, or on the second day after deposit thereof with an expedited
courier service, except that notice of change of address shall be effective only
upon receipt.

 

Section 13.     Life Insurance. The Company shall at all times during the
Employment Period procure as owner and for its own benefit, life insurance on
Executive, in such amounts and in such form or forms as the Company may
determine. Executive shall, at the request of the Company, submit to such
medical examinations, supply such information, and execute such documents as may
be required by the insurance company or companies to whom the Company has
applied for such insurance.

 

Section 14.     Proprietary Information and Inventions. As a condition of
employment, Executive must execute and return a copy of the Company’s
Proprietary Information and Inventions Assignment Agreement (the “PIIAA”),
attached hereto as Exhibit A.

 

 
9

--------------------------------------------------------------------------------

 

 

Section 15.     Surrender of Documents; No Disparagement. Executive shall, at
the request of the Company, promptly surrender to the Company or its nominee any
Proprietary Information (as defined in the PIIAA) or document, memorandum,
record, letter or other paper in his possession or under his control relating to
the operation, business or affairs of the Company and its subsidiaries and
parent entities (collectively, the “Group”). Executive further agrees that
Executive will not in any way disparage the Company or any of its affiliates,
whether during the Employment Period or at any time thereafter. The Company
agrees that that it and its affiliates, whether during the Employment Period or
thereafter, will not in any way disparage Executive.

 

Section 16.     Other Agreements. Executive represents and warrants that
Executive’s performance of all the terms of this Agreement, the PIIAA, and as an
Executive of the Company does not, and will not, breach any agreement to keep in
confidence proprietary information acquired by Executive in confidence or in
trust prior to Executive’s employment by the Company. Executive has not entered
into, and shall not enter into, any agreement, either written or oral, which is
in conflict with this Agreement or which would be violated by Executive entering
into, or carrying out his obligations under, this Agreement.

 

Section 17.     Litigation Assistance. During and after his employment with the
Company, Executive agrees that he will cooperate fully with the Company and
assist in its defense and in its prosecution of any litigation or administrative
proceeding filed against it (or any of its officers and/or directors) or filed
by it, including, but not limited to, providing relevant information to the
Company or its counsel, assisting in the preparation of discovery responses,
and/or testifying at trial or deposition. Executive’s assistance to the Company
in regard to litigation, whether during or after employment, will be without
additional compensation to Executive (other than reimbursement for reasonable
out-of-pocket expenses).

 

Section 18.     Restrictive Covenant. Executive acknowledges and recognizes
Executive’s possession of Proprietary Information (as defined in the PIIAA) and
the highly competitive nature of the business of the Group and, accordingly,
agrees that in consideration of the promises contained herein Executive will
not, during the period of Executive’s employment by the Company and for the
Non-Compete Period, anywhere in the United States, directly or indirectly
(i) engage in any competitive Business Activities, whether such engagement shall
be as an employer, officer, director, owner, employee, consultant, stockholder,
partner or other participant in any competitive Business Activities; (ii) assist
others in engaging in any competitive Business Activities in the manner
described in the foregoing clause (i); (iii) solicit, induce or influence any
employee of the Company to terminate his or her employment with the Company or
engage in any competitive Business Activities on behalf of a person other than
the Company; or (iv) solicit, induce or influence any consultant, customer or
vendor of the Company to terminate, discontinue, reduce or limit its business
with the Company; provided, however, that the ownership of no more than two
percent of the outstanding capital stock of a corporation whose shares are
traded on a national securities exchange or on the over-the-counter market shall
not be deemed engaging in any competitive Business Activities. For purposes of
this Section 18, a person shall be deemed to be an “employee,” “consultant,”
“customer” or “vendor” of the Company, if such person had an employment,
consulting or business relationship, as applicable, with the Company during the
Employment Period. Each undertaking contained in this Section 18 shall be read
and construed independently of the other undertakings therein contained so that
if one or more should be held to be invalid as an unreasonable restraint of
trade or for any other reason whatsoever, then the remaining undertakings shall
be valid to the extent that they are not held to be so invalid. While the
undertakings in Section 18 are considered by the Company and Executive to be
reasonable for the protection of the goodwill, other proprietary rights,
intangible business values and legitimate interests of the Company, if one or
more should be held invalid as an unreasonable restraint of trade or for any
other reason whatsoever but would have been held valid if part of the wording
thereof had been deleted or the period thereof reduced or the range of
activities or area dealt with thereby reduced in scope, then any court is
expressly empowered to “blue pencil,” rewrite, or reform such covenant, (without
respect to that jurisdiction’s “blue pencil” or reformation principles) and such
covenant shall be deemed reformed, in such jurisdiction to the maximum time,
geographic, product or service, or other limitations permitted by applicable
law.

 

 
10

--------------------------------------------------------------------------------

 

 

Section 19.     Remedies. Executive acknowledges and agrees that the Company’s
remedy at law for a breach or a threatened breach of the provisions herein would
be inadequate, and in recognition of this fact, in the event of a breach or
threatened breach by Executive of any of Sections 14, 15, 16 or 18 of this
Agreement, it is agreed that the Company shall be entitled to equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy which may then be
available, without posting bond or other security. Executive acknowledges that
the granting of a temporary injunction, a temporary restraining order or other
permanent injunction merely prohibiting Executive from engaging in any Business
Activities would not be an adequate remedy upon breach or threatened breach of
this Agreement, and consequently agrees upon any such breach or threatened
breach to the granting of injunctive relief prohibiting Executive from engaging
in any activities prohibited by this Agreement. No remedy herein conferred is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to any other remedy given hereunder
now or hereinafter existing at law or in equity or by statute or otherwise.

 

Section 20.     Successive Employment Notice. In the event of the termination of
Executive’s employment by the Company for Cause or by Executive without Good
Reason, then within five (5) business days after the Termination Date, Executive
shall provide notice to the Company of Executive’s next intended employment, or
if such employment is not known by Executive at such date, Executive shall
notify the Company immediately upon determination of such information. Executive
shall continue to provide the Company with notice of Executive’s place and
nature of employment and any change in place or nature of employment during the
Non-Compete Period. Failure of Executive to provide the Company with such
information in an accurate and timely fashion shall be deemed to be a breach of
this Agreement and shall entitle the Company to all remedies provided for in
this Agreement as a result of such breach.

 

Section 21.     Successors. This Agreement shall be binding on the Company and
any successor to any of its businesses or assets. Without limiting the effect of
the prior sentence, the Company shall use its best efforts to require any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assign to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement or which is otherwise obligated under this
Agreement by the first sentence of this Section 21, by operation of law or
otherwise.

 

 
11

--------------------------------------------------------------------------------

 

 

Section 22.     Binding Effect. This Agreement shall inure to the benefit of and
be enforceable by Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to him hereunder
if he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.

 

Section 23.     Modification and Waiver. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and such officer as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

Section 24.     Headings. Headings used in this Agreement are for convenience
only and shall not be used to interpret or construe its provisions. For purposes
of construction of this Agreement, any ambiguities shall not be construed
against either party as the drafter.

 

Section 25.     Amendments. No amendments or variations of the terms and
conditions of this Agreement shall be valid unless the same is in writing and
signed by each of the parties hereto.

 

Section 26.     Severability. The invalidity or unenforceability of any
provision of this Agreement, whether in whole or in part, shall not in any way
affect the validity or enforceability of any other provision herein contained.
Any invalid or unenforceable provision shall be deemed severable to the extent
of any such invalidity or unenforceability.

 

Section 27.     Counterparts. This Agreement may be executed in more than one
counterpart and each counterpart shall be considered an original.

 

Section 28.     Exhibits. The Exhibits attached hereto are incorporated herein
by reference and are an integral part of this Agreement.

 

Section 29.     Entire Agreement.     This Agreement, and the Exhibits attached
hereto, contain the entire agreement of the Company and Executive with respect
to the subject matter hereof, and the Company and Executive hereby acknowledge
and agree that this Agreement supersedes any prior statements, writings,
promises, understandings or commitments with respect to the subject matter
hereof.

 

 
12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Company and
Executive in four counterparts as of the date first above written.

 

 

JAGGED PEAK, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Albert Narvades

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

EXECUTIVE

                   

/s/ Paul Demirdjian

   

Paul Demirdjian

 

  

 
13

--------------------------------------------------------------------------------

 

 

Exhibit A – Proprietary Information and Inventions Assignment Agreement
(the “Agreement”)

 

 

 

This Agreement sets forth in writing certain understandings and procedures
applicable to my employment with Jagged Peak, Inc. (the “Company”) and these
understandings and procedures apply from the date of my initial employment with
Company (my “Employment Date”) even if this Agreement is signed by me and
Company after the Employment Date.

 

1.     Duties.  In return for the compensation and benefits now and hereafter
paid or provided to me, I hereby agree that I will (i) devote my best efforts to
the interests of Company, and (ii) not engage in other employment or in any
conduct that could either be in direct conflict with Company’s interests or that
could cause a material and substantial disruption to Company and (iii) otherwise
abide by all of Company’s policies and procedures as they may be established and
updated from time to time. Furthermore, I will not (a) reveal, disclose or
otherwise make available to any unauthorized person any Company password or key,
whether or not the password or key is assigned to me or (b) obtain, possess or
use in any manner a Company password or key that is not assigned to me.  I will
use my best efforts to prevent the unauthorized use of any laptop or personal
computer, peripheral device, cell phone, smartphone, personal digital assistant
(PDA), software or related technical documentation that the Company issues to
me.  I will not input, load or otherwise attempt any unauthorized use of
software in any Company computer or other device, whether or not the computer or
device is assigned to me.

 

2.     “Proprietary Information” Definition.  “Proprietary Information” means
(a) any information that is confidential or proprietary, technical or
non-technical information of Company, including for example and without
limitation, information that is a Company Innovation or is related to any
Company Innovations (as defined in Section 4 below), concepts, techniques,
processes, methods, systems, designs, computer programs, source documentation,
trade secrets, formulas, development or experimental work, work in progress,
forecasts, proposed and future products, marketing plans, business plans,
customers and suppliers and any other nonpublic information that has commercial
value and (b) any information Company has received from others that Company is
obligated to treat as confidential or proprietary, which may be made known to me
by Company, a third party or otherwise that I may learn during my employment
with Company.

 

3.     Ownership and Nondisclosure of Proprietary Information.  All Proprietary
Information and all worldwide patents (including, but not limited to, any and
all patent applications, patents, continuations, continuation-in-parts,
reissues, divisionals, substitutions, and extensions), copyrights, mask works,
trade secrets and other worldwide intellectual property and other rights in and
to the Proprietary Information are the property of Company, Company’s assigns,
Company’s customers and Company’s suppliers, as applicable.  I will not disclose
any Proprietary Information to anyone outside Company, and I will use and
disclose Proprietary Information to those inside Company only as necessary to
perform my duties as an employee of Company.  If I have any questions as to
whether information is Proprietary Information, or to whom, if anyone, inside
Company, any Proprietary Information may be disclosed, I will ask my manager at
Company.

 

4.     “Innovations” Definition.  In this Agreement, “Innovations” means all
discoveries, designs, developments, improvements, inventions (whether or not
protectable under patent laws), works of authorship, information fixed in any
tangible medium of expression (whether or not protectable under copyright laws),
trade secrets, know-how, ideas (whether or not protectable under trade secret
laws), mask works, trademarks, service marks, trade names and trade dress. 

 

 
14

--------------------------------------------------------------------------------

 

 

5.     Disclosure and License of Prior Innovations.  I have listed on
Attachment A (Prior Innovations) attached hereto all Innovations relating in any
way to Company’s business or demonstrably anticipated research and development
or business (the “Company-Related Innovations”), that were conceived, reduced to
practice, created, derived, developed, or made by me alone or jointly with
others prior to my Employment Date and to which I retain any ownership rights or
interest (these Company-Related Innovations collectively referred to as  the
“Prior Innovations”).  I represent that I have no rights in any Company-Related
Innovations other than those Prior Innovations listed in Attachment  A (Prior
Innovations).  If nothing is listed on Attachment  A (Prior Innovations), I
represent that there are no Prior Innovations as of my Employment Date.  I
hereby grant to Company and Company’s designees a royalty-free, transferable,
irrevocable, worldwide, fully paid-up license (with rights to sublicense through
multiple tiers of sublicensees) to fully use, practice and exploit all patent,
copyright, moral right, mask work, trade secret and other intellectual property
rights relating to any Prior Innovations that I incorporate, or permit to be
incorporated, in any Innovations that I, solely or jointly with others, create,
derive, conceive, develop, make or reduce to practice within the scope of my
employment with Company (the “Company Innovations”).  Notwithstanding the
foregoing, I will not incorporate, or permit to be incorporated, any Prior
Innovations in any Company Innovations without Company’s prior written consent.

 

6.     Disclosure and Assignment of Company Innovations.  I will promptly
disclose and describe to Company all Company Innovations.  I hereby do and will
irrevocably assign to Company or Company’s designee all my right, title, and
interest in and to any and all Company Innovations, which assignment operates
automatically upon the conception of the Company Innovations.  To the extent any
of the rights, title and interest in and to Company Innovations cannot be
assigned by me to Company, I hereby grant to Company an exclusive, royalty-free,
transferable, irrevocable, worldwide, fully paid-up license (with rights to
sublicense through multiple tiers of sublicensees) to fully use, practice and
exploit those non-assignable rights, title and interest, including, but not
limited to, the right to make, use, sell, offer for sale, import, have made, and
have sold, the Company Innovations.  To the extent any of the rights, title and
interest in and to Company Innovations can neither be assigned nor licensed by
me to Company, I hereby irrevocably waive and agree never to assert the
non-assignable and non-licensable rights, title and interest against Company,
any of Company’s successors in interest, or any of Company’s customers. 

 

7.     Future Innovations.  I will disclose promptly in writing to Company all
Innovations conceived, reduced to practice, created, derived, developed, or made
by me during my employment with Company and for three (3) months thereafter,
whether or not I believe the Innovations are subject to this Agreement, to
permit a determination by Company as to whether or not the Innovations are or
should be considered Company Innovations.  Company will receive that information
in confidence.

 

8.     Cooperation in Perfecting Rights to Company Innovations.  I agree to
perform, during and after my employment, all acts that Company deems necessary
or desirable to permit and assist Company, at its expense, in obtaining and
enforcing the full benefits, enjoyment, rights and title throughout the world in
the Company Innovations and all intellectual property rights therein as provided
to Company under this Agreement.  If Company is unable for any reason to secure
my signature to any document required to file, prosecute, register or
memorialize the assignment of any rights or application or to enforce any right
under any Company Innovations as provided under this Agreement, I hereby
irrevocably designate and appoint Company and Company’s duly authorized officers
and agents as my agents and attorneys-in-fact to act for and on my behalf and
instead of me to take all lawfully permitted acts to further the filing,
prosecution, registration, memorialization of assignment, issuance, and
enforcement of rights under the Innovations, all with the same legal force and
effect as if executed by me.  The foregoing is deemed a power coupled with an
interest and is irrevocable.

 

 
2

--------------------------------------------------------------------------------

 

 

9.     Return of Materials.  At any time upon Company’s request, and when my
employment with Company is over, I will return all materials (including, without
limitation, documents, drawings, papers, diskettes and tapes) containing or
disclosing any Proprietary Information (including all copies thereof), as well
as any keys, pass cards, identification cards, computers, printers, pagers, cell
phones, smartphones, personal digital assistants or similar items or devices
that Company has provided to me.  I will provide Company with a written
certification of my compliance with my obligations under this Section.

 

10.     No Violation of Rights of Third Parties.  During my employment with
Company, I will not (a) breach any agreement to keep in confidence any
confidential or proprietary information, knowledge or data acquired by me prior
to my employment with Company or (b) disclose to Company, or use or induce
Company to use, any confidential or proprietary information or material
belonging to any previous employer or any other third party.  I am not currently
a party, and will not become a party, to any other agreement that is in
conflict, or will prevent me from complying, with this Agreement.

 

11.     Survival.  This Agreement (a) shall survive my employment by Company;
(b) does not in any way restrict my right to resign or the right of Company to
terminate my employment at any time, for any reason or for no reason; (c) inures
to the benefit of successors and assigns of Company; and (d) is binding upon my
heirs and legal representatives.

 

12.     Solicitation.  During my employment with Company and for one year
thereafter, I will not solicit, encourage, or cause others to solicit or
encourage any employees of Company to terminate their employment with Company.

 

13.     Injunctive Relief.  I agree that if I violate this Agreement, Company
will suffer irreparable and continuing damage for which money damages are
insufficient, and Company is entitled to injunctive relief, a decree for
specific performance, and all other relief as may be proper (including money
damages if appropriate), to the extent permitted by law, without the need to
post a bond.

 

14.     Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated:  (a) by personal delivery, when actually delivered; (b) by overnight
courier, upon written verification of receipt; (c) by facsimile transmission,
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt. 
Notices to me shall be sent to any address in Company’s records or other address
as I may provide in writing.  Notices to Company shall be sent to Company’s
Human Resources Department or to another address as Company may specify in
writing.

 

15.     Governing Law; Forum.  The laws of the United States of America and the
State of Florida govern all matters arising out of or relating to this Agreement
without giving effect to any conflict of law principles.  Company and I each
irrevocably consent to the exclusive personal jurisdiction of the federal and
state courts located in Hillsborough County, Florida, as applicable, for any
matter arising out of or relating to this Agreement, except that in actions
seeking to enforce any order or any judgment of the federal or state courts
located in Hillsborough County, Florida, personal jurisdiction will be
nonexclusive.  Additionally, notwithstanding anything in the foregoing to the
contrary, a claim for equitable relief arising out of or related to this
Agreement may be brought in any court of competent jurisdiction.  For the
avoidance of doubt, the foregoing terms will control over any conflicting terms
in my offer letter.

 

 
3

--------------------------------------------------------------------------------

 

 

16.     Severability.  If an arbitrator or court of law holds any provision of
this Agreement to be illegal, invalid or unenforceable, (a) that provision shall
be deemed amended to provide Company the maximum protection permitted by
applicable law and (b) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected.

 

17.     Waiver; Modification.  If Company waives any term, provision or breach
by me of this Agreement, such waiver shall not be effective unless it is in
writing and signed by Company.  No waiver shall constitute a waiver of any other
or subsequent breach by me.  This Agreement may be modified only if both Company
and I consent in writing. 

 

18.     Assignment.  The rights and benefits of this Agreement shall extend to
all successors and assigns of the Company, whether by merger, reorganization,
sale of assets, operation of law or otherwise.

 

19.     Entire Agreement.  This Agreement and any employment agreement that I
may have signed in connection with my employment by Company, represents my
entire understanding with Company with respect to the subject matter of this
Agreement and supersedes all previous understandings, written or oral. In the
event of any conflict between this Agreement and such employment agreement, the
employment agreement shall control.

 

 
4

--------------------------------------------------------------------------------

 

 

 EXECUTION VERSION

 

 

 

I certify and acknowledge that I have carefully read all of the provisions of
this Agreement and that I understand and will fully and faithfully comply with
such provisions.

 

 

“COMPANY”

EMPLOYEE:

Jagged Peak, Inc.

 

   

By:                                                             

By:                                                             

Company Representative:

Employee Name:

Title:

Title:

   

Dated:                                                             

Dated:                                                             

 

 


--------------------------------------------------------------------------------

 

 

ATTACHMENT A

 

Prior Innovations

 

TO:

 

FROM:

 

DATE:             ______________, 20__

 

SUBJECT:     Prior Innovations

 

1.            Except as listed in Section 2 below, the following is a complete
list of all Prior Innovations relevant to the subject matter of my engagement by
Jagged Peak, Inc. (“Company”) that have been made or conceived or first reduced
to practice by me alone or jointly with others prior to my engagement by
Company:

 

No inventions or improvements.

 

See below:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Additional sheets attached.

 

2.            Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

 

                          Invention or
Improvement               Party(ies)               Relationship

 

1.                       ____________________              _________           
_________________

 

2.                       ____________________              _________           
_________________

 

3.                       ____________________              _________           
_________________

 

Additional sheets attached.

 

 

 

 

 

Signature:_______________________________

 

 

Printed Name:____________________________

 